Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   May 04, 2017

The Court of Appeals hereby passes the following order:

A17D0396. CHARLES JOE MATHERLY JR. v. THE STATE.

       Charles Joe Matherly, Jr., has filed an application for discretionary review of
the trial court’s order dismissing his motion to reduce or modify his sentence.
Although Matherly has included a copy of the trial court’s order, the order was not
a stamped “filed” copy as required by Court of Appeals Rule 31 (c). Without such
a copy of the order, we cannot ascertain if the application was filed within 30 days
of the day it was entered by the trial court clerk, which is a jurisdictional prerequisite.
See OCGA § 5-6-35 (d); Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989).
Accordingly, on April 11, 2017, we ordered Matherly to supplement his application
within ten days with a stamped “filed” copy of the order. We provided that failure
to comply with this directive would result in dismissal of the application. In response
to April 11, 2017 order, Matherly provided a stamped “filed” copy of June 17, 2016
order revoking his probation. Matherly did not submit a stamped “filed” copy of the
trial court order dismissing his motion to reduce or modify his sentence, from which
he seeks discretionary appeal.
      Without a stamped “filed” copy of the trial court order, we are unable to
entertain jurisdiction over this case. Accordingly, Matherly’s application is hereby
DISMISSED.




                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/04/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.